DETAILED ACTION
Status of the Claims
	Claims 7, 11-12 and 19-23 are cancelled. Claims 24-26 are new. Claims 8-10, 13, 16-18 and 24-26 are pending in this application. Claims 8-10, 13, 16-18 and 24-26 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/058969 filed on 04/09/2018, which claims priority from the foreign applications KR10-2017-0117372 filed on 09/13/2017.
Objections Withdrawn
The objection over claims 21-22 is withdrawn per applicant’s cancellation of these claims. 
Rejections Withdrawn
The USC 112a rejection over claims 7-12 and 19-20 is withdrawn per Applicant’s cancellation of claim 7 and also per Applicant’s amendment of deleting “preventing” language in claim 8. 
The USC 112b rejection over claims 13, 16-18 and 21-23 is withdrawn per Applicant’s cancellation of claims 21-23, and also per Applicant’s amendments of clarifying that instant claims 13 and 16-18 are directed to a method. 
The USC 101 rejection over claims 13, 16-18 and 21-23 is withdrawn per Applicant’s cancellation of claims 21-23, and also per Applicant’s amendments of clarifying that instant claims 13 and 16-18 are directed to a method with a step of administering rather than being directed to a composition. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauly et al (WO1997028814A1, publication date: 08/14/1997, previously cited). 
The new claim set incorporated the limitations of “a method” and treatment of “a damaged skin comprising the step of administering” into instant claim 13. Thus, Applicant clarifies that the instant claim is directed to a method while adding a limitation of what the composition treats. 
The teachings and motivations of Pauly was previously provided in the previous action from 03/24/2021.
Regarding claims 13 and 16-17, Pauly teaches an extract of the Lespedeza Capitata plant to be used as an active agent for topical use of the skin as a cosmetic (non-therapeutic) (claim 1 of the Google English Translation). Regarding the limitation of “treatment of a damaged skin”, Pauly teaches the use of “an extract of the Lespedeza Capitata plant as an active agent with anti-glycation action of protein molecules in a cosmetic and/or pharmaceutical composition for topical use for the skin” (claim 1 of the Google English translation) while reciting “Proteins damaged by glycation in the skin are: fibronectme, laminin and especially elastin and the different types of collagen (I and IV)” (page 2 of the Google English 
Regarding claim 18, Pauly teaches 0.0001% and 5% of the Lespedeza Capitata extract to be used in the cosmetic composition (claim 5 of the Google English translation). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pauly et al (WO1997028814A1, publication date: 08/14/1997, previously cited) and Zhang et al (Eplerenone restores 24-h blood pressure circadian rhythm and reduces advanced glycation end products in rhesus macaques with spontaneous hypertensive metabolic syndrome, Scientific Reports, 6:23957, publication date: 04/01/2016, previously cited) as evidenced by Douma et al (Circadian Clock-Mediated Regulation of Blood Pressure, Free Radic Biol Med. 2018 May 01; 119: 108–114, previously cited) and Long et al (Sugar And Aging: How To Fight Glycation, Elle, publication date: 02/01/2012, previously cited) 
Regarding claims 8-10, Pauly teaches the use of Lespedeza Capitata plant extract as a pharmaceutical composition for the skin (abstract, claim 1 of the Google English translation). Pauly also teaches that Lespedeza Capitata plant extract is used for its anti-glycation action of protein molecules to have an anti-glycation effect (claims 1 and 6 of the Google English translation). Regarding the instant limitation of “caused by environmental stress”, Long provides the evidence that sugar (environmental 
Regarding claim 24, Pauly teaches that the Lespedeza Capitata plant’s (claim 1) extract is obtained by extraction using a polar solvent, such as ethanol (alcoholic), methanol or an aqueous (water) solvent (claim 3). 
Regarding claims 8 and 25-26, it is important to note that languages of “enhancinq a rhythmicity of an expression of a circadian clock protein” (instant claim 1), “wherein the circadian clock proteins are selected from the group consisting of Bmal1, Per-2, Cry-1, Nrf-2 and Aquaporin-3” (instant claim 25) and “wherein the expression of Bmal1, Nrf-2 and Aquaporin-3 are increased and the expression of Per-2 and Cry-1 are decreased” (instant claim 26) are not functional limitations. These recitations are statements of the effects of the composition being used in the instant method claims. Since Pauly teaches the use of the instant invention’s composition, it is interpreted such that the Pauly limitations would result in the effects recited above. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. (MPEP 2112.02).
Regarding claim 8, Pauly doesn’t specifically recite that the composition is to be used to treat circadian rhythm disorders. However, Zhang teaches that restoring abnormal blood pressure circadian rhythm and reducing advanced glycation end products are linked (Figures 5j-i). Zhang also teaches that “advanced glycation end-products (AGEs) have been established to play a key role in the development and progression of multiples cardiovascular diseases and metabolic disorders. Although MR antagonists 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pauly and Zhang to arrive at the claimed invention with a reasonable expectation of success. As explained above, the use of Lespedeza Capitata for its anti-glycation effects is a use that falls under the use of such product for treatment of circadian rhythm disorders. Pauly teaches the Lespedeza Capitata’s anti-glycation effects. Zhang teaches that reducing advanced glycation end products reduces hypertension and thus circadian rhythm BP disorder due to its correlation to MR agonists. Douma evidentiary reference provides the evidence that blood pressure regulation is controlled by the central .

Response to Arguments
Since the rejections under USC 112 and USC 101 are withdrawn, the arguments against these rejections are now moot. 
Regarding the USC 102 rejection under Pauly, Applicant argues the following:
“It is well settled that a sustainable rejection under §102 requires the prior art to disclose each and every aspect of a claimed invention. Newly amended independent Claim 13 recites, a "method for the cosmetic, non-therapeutic treatment of a damaged skin comprisinq the step of administerinq to the skin, a composition comprising at least one extract from at least one Lespedeza sp. plant, wherein the treatment increases the radiance of the skin, to improve the hydration of the skin, and to enhance the skin biorhythm", (emphasis added). Pauly does not teach or disclose such a method. For at least these reasons, Applicant is of the courteous position that the §102 rejection of Claims 13, 16 - 18 and 21 - 23 is overcome. Reconsideration and withdrawal of the §102 rejection is respectfully and earnestly solicited. 
Furthermore, the Office states, "Pauly teaches an extract of the Lespedeza Capitata plant to be used as an active agent for topical use of the skin as a cosmetic (non-therapeutic) (claim 1 of the Google English Translation)". The Office further asserts that, as the composition of the present application is structurally identical to the composition according to Pauly, the above limitations are obtained pursuant to the principle of inherency. 
The Applicant respectfully disagrees for the following reasons. Pauly discloses Lespedeza capitata extract for use as anti-glycation agent. Indeed, it is mentioned that the elimination of glycated proteins decreases with aging, leading to their accumulation in the dermis and affecting the skin remodeling combining with the skin aging. 
Therefore, the skin is subjected to inflammation, leading to fibrosis and lipofuscins deposits (the Office's attention is courteously directed to Pauly, page 2). Here, it is crucial to emphasis that glycation phenomenon does not follow any circadian rhythm, as it occurs every time without any frequency. In other words, treating glycated proteins in the skin means treating inflammation, avoiding fibrosis and lipofuscins deposits (the Office's attention is courteously directed to Pauly, page 2, lines 15 to 17) and improving skin remodeling which are different from the objective reached by the instant Application. The instant Application comprises the improvement of the damaged skin caused by external environment, particularly for the improvement of the complexion of the skin, enhancement of skin biorhythm, increase of the radiance of the skin and improvement of the hydration of the skin. Consequently, the subject-matter of the newly amended independent Claims 8 and 13, and all claims depending therefrom are novel in view of Pauly. Applicant courteously requests reconsideration and allowance of Claims 13 and 16-18”. 
This argument is acknowledged but is not found persuasive. The reasons why Pauly meets the instant claims’ limitations are explained above in the rejection. Regarding Applicant’s emphasis on the glycation phenomenon not following any circadian rhythm, Applicant is reminded that the USC 102 rejection is over claims 13 and 16-18 which lack language regarding treating circadian rhythm disorder. Instant claim 13 recites “A method for the cosmetic, non-therapeutic treatment of a damaged skin” and it is explained above in the USC 102 rejection how this limitation is met by Pauly. 
Regarding the USC 103 rejection under Pauly and Zhang, evidenced by Douma and also evidenced by Long, Applicant argues the following:
“Applicant respectfully believes that Douma is not 35 USC §102 prior art to the instant Application, as the earliest claimed Foreign Priority date for the instant Application is September 9, 2017. This is evidenced by the Application Data Sheet of the instant Application and certified copy of the priority document. Both of which are available in the Image File Wrapper of PAIR. Douma did not publish until May 1, 2018. Reconsideration and withdrawal of the Douma reference is courteously requested”. 
This argument is acknowledged but is not found persuasive. The Douma reference is not used as a prior art to reject claim limitations, it is an evidentiary reference which was clarified in both the title of the rejection as well as in the body of the rejection. During examination, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided (MPEP 2144.02). Evidentiary reference Douma provides the evidence that dysregulation of circadian clock-mediated regulation of blood pressure is a circadian rhythm disorder (evidentiary support for the existence of a scientific theory). For evidentiary references, there is an exception to the rule that the reference must be prior art. References cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism (MPEP 2124). 
Applicant also argues:
“In order to make a prima facie case of obviousness, it is beyond contention that each and every aspect of a claimed invention must be taught by the prior art. Here, respectfully speaking the Office fails to establish a prima facie case for this exact reason. The prior art does not teach, disclose or suggest a "method of alleviating or treating circadian rhythm disorder, caused by environmental stress, in mammalian skin, the method comprising the step of administering to the skin of a mammal in need thereof, a composition comprising at least one extract from a Lespedeza sp. Plant, the administering of the at least one extract enhancing a rhythmicity of an expression of a circadian clock protein", or a "method for the cosmetic, non-therapeutic treatment of a damaged skin comprising the step of administering to the skin, a composition comprising at least one extract from at least one Lespedeza sp. plant, wherein the treatment increases the radiance of the skin, to improve the hydration of the skin, and to enhance the skin biorhythm", (emphasis added). Given this deficiency, for at least this reason, it is respectfully submitted that the Office has not made a prima facie case of obviousness with regard to Claims 8-10, 13, and 16-18. 
The instant invention greatly differs from Pauly in that the Lespedeza ssp. extract is intended to be used for modulating the circadian biorhythm of the skin (the Office's attention is courteously directed to page 7, line 14; page 9, line 4 of the instant Specification), for resynchronizing the circadian rhythm of the skin (the Office's attention is courteously directed to instant Examples 4 to 6) by restoring the rhythmicity reduced by external environment stress (the Office's attention is courteously directed to the instant Specification, page 7, lines 16 to 17). 
Further stark differences between Pauly and the instant claims are that the extract of Lespedeza ssp. allows for cumulative increase of the radiance of the skin, to improve the complexion of the skin (up to 35% compared to the control: Fig. 7), to enhance the skin biorhythm (page 1, lines 7 to 8), to improve the skin hydration (page 26, example 6; page 27, lines 1 to 3), to improve the detoxification of the skin (page 26, example 5).
As stated above, Pauly discloses Lespedeza capitata extract for use as anti-glycation agent. Indeed, it is mentioned that the elimination of glycated proteins decreases with aging, leading to their accumulation in the dermis and affecting the skin remodeling combining with the skin aging”. 
This argument is acknowledged but is not found persuasive. Applicant provides the results of its invention to argue its difference from the prior art. Regarding Pauly not teaching the observed effects of lespedeza capitata extract, it is explained above that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. (MPEP 2112.02). Thus, the experimental results shown by applicant are not convincing arguments to provide evidence that the instant invention is different than Pauly teachings. Regarding the limitation of “treating circadian rhythm disorder caused by 
Applicant also argues:
“Zhang discloses anti-hypertensive drugs for reducing the sugar content in the blood. Particularly, it highlights the well-known link between the blood pressure, the cardiovascular diseases (metabolic syndromes and hypertension) and the body circadian rhythm in monkeys. Zhang further discloses that the blood pressure may be lowered, and the circadian rhythm may be restored by using Eplerenone, which is a mineralocorticoid receptor blocker. Zhang teaches that blood pressure and circadian rhythm vary with the same chronological rhythm (the Office's attention is courteously directed to Fig. 4 of Zhang). Eplerenone is described for regulating the 24-H blood pressure circadian rhythm and for restoring the blood pressure. Also, Zhang discloses that no link has been established between a mineralocorticoid receptor blocker and "advanced glycation end-products", (hereinafter AGE) (the Office's attention is courteously directed to Zhang, page 8) while it teaches the existing correlation between mineralocorticoid antagonists and AGE system. The Zhang authors provide mechanisms of the protective effect of mineralocorticoid antagonists, including restoration of the impaired 24-H blood pressure and the decreased plasma AGEs level. Eplerenone has previously been taught for restoring the 24-H blood pressure circadian rhythm and for reducing the plasma level of AGEs. However, Zhang does not teach or suggest to one of ordinary skill an existing link (direct or implicit) between AGE and the skin circadian rhythm that follows its own rhythm than the body one. Indeed, Zhang is starkly silent about the skin and refers only to the global body. Furthermore, it is silent about the Lespedeza ssp. plant. 
Neither Pauly, Zhang or any combination of the two teach or suggest the use of Lespedeza capitata extract in a method of alleviating or treating circadian rhythm disorder, caused by environmental stress, in mammalian skin. In addition, neither of these documents or a combination thereof teach nor disclose the key proteins involved and how they have to be regulated in terms of expression. Consequently, the instantly claimed embodiments cannot be made prima facie obvious by the combination of Pauly and Zhang. Given this deficiency, for at least this reasons, it is respectfully submitted that the Office has not made a prima facie case of obviousness with regard to Claims 8 - 10, 13, and 16 - 18. Applicant courteously requests reconsideration and allowance of Claims 8 - 10, 13, and 16 – 18”. 
This argument is acknowledged but is not found persuasive. Lack of disclosure of key proteins involved and how they are regulated in terms of expression is not a teaching that either Pauly or Zhang need to disclose. Also, it is important to note that Applicant’s argument of “how they have to be regulated in terms of expression” is misleading because the protein expression effects are a result of the treatment under its normal operation, there is no method step in the instant claims where the expression of Bmal1, Nrf-2 and Aquaporin-3 are increased and the expression of Per-2 and Cry-1 are decreased. These effects are achieved simply as a result of treating cells with the claimed composition which is identical to the Pauly composition. Moreover, Zhang being silent on skin circadian rhythm is not a convincing argument that reducing glycation only regulates blood pressure circadian rhythm. On the contrary, Douma provides the evidence that blood pressure is regulated by the circadian clock. Douma recites “Most bodily functions vary over the course of a 24 hour day. Circadian rhythms in body temperature, sleep-wake cycles, metabolism, and blood pressure (BP) are just a few examples. These circadian rhythms are controlled by the central clock in the suprachiasmatic nucleus (SCN) of the hypothalamus and peripheral clocks located throughout the body” and “we highlight research of human and mouse circadian models that has provided insight into the roles of these molecular clocks and their effects on physiological functions” (abstract). Absent evidence of the contrary, it is determined that the anti-glycation effects of Lespedeza species modifies the central clock in the suprachiasmatic nucleus (SCN) of the hypothalamus, as well as peripheral clocks located throughout the body. The burden is on 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613